Citation Nr: 0007894	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-18 836	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE


Entitlement to a permanent and total disability rating for 
pension purposes.



REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD


Edward Walls, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1975 to 
January 1976 and from October 1976 to January 1979.  His 
appeal comes before the Board of Veterans' Appeals (Board) 
from a May 1998 determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDING OF FACT

The veteran was not on active military, naval or air service 
for at least 90 days during a period of war.


CONCLUSION OF LAW

The evidence does not satisfy the basic eligibility criteria 
for a permanent and total disability rating for pension 
purposes.  38 U.S.C.A. §§ 101(29), 1521 (West 1991); 
38 C.F.R. §§ 3.2, 3.3, 3.342 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to nonservice-connected pension 
benefits on the basis that he is unable to work due to 
nonservice-connected disabilities.  A veteran who meets the 
basic eligibility requirements outlined in 38 U.S.C.A. § 
1521(j) (West 1991) is entitled to pension benefits provided 
he is permanently and totally disabled from nonservice-
connected disability not the result of his own willful 
misconduct. 38 U.S.C.A. § 1521(a) (West 1991).

Under the provisions governing basic eligibility, pension is 
payable to a veteran who served in the active military, 
naval, or air service for 90 days or more during a period of 
war; during a period of war and was discharged or released 
for a service-connected disability; for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war. 38 U.S.C.A. § 1521(j).

The veteran contends that he served on active duty during a 
period of war.  He claims that he enlisted with the Marines 
on the morning of May 7, 1975, and that one reason he 
enlisted at that time, when others were not inclined to do 
so, was because the recruiter told him that he would be 
eligible for a pension.  He asserts that he should be 
considered a Vietnam veteran for the purposes of a pension 
because he is considered a Vietnam veteran for other 
government programs.  

The beginning and ending dates of each war period starting 
with the Indian War are set forth in 38 C.F.R. § 3.2 (1999).  
According to this regulation, the veteran's military service 
did not occur during any specified period of war.  The 
following periods are recognized as wartime service: (1) 
February 28, 1961 to May 7, 1975, for veterans who served in 
the Republic of Vietnam during that time period; and 
(2) August 5, 1964 to May 7, 1975, for all other veterans of 
the Vietnam era.  38 U.S.C.A. § 101(29) (West 1991); 38 
C.F.R. § 3.2.  

In this case, the veteran's Defense Department (DD) Forms 214 
show that the veteran was on active service from September 
1975 to January 1976, and from October 1976 to January 1979.  
There is no evidence of record corroborating the veteran's 
contention that his active service began on May 7, 1975.  The 
May 7, 1975 date is thus unsubstantiated, although 
parenthetically, the Board notes that active service does not 
necessarily begin at the time of enlistment.  In other words, 
the veteran may have decided to become a Marine on May 7, 
1975, but entered active service at a later date.  
Regardless, even if the veteran's active service had begun on 
May 7, 1975, the evidence would not satisfy the basic 
eligibility criteria noted previously.  If such were the 
case, the veteran could be credited with only one day of 
active service during the Vietnam Era.  This would leave him 
89 days short of becoming eligible for pension benefits.  

The Board is sympathetic to the veteran, especially in light 
of his heart condition.  However, the governing criteria are 
clear in this case.  Based on the fact that the evidence does 
not satisfy these criteria, there is no basis upon which to 
grant the veteran's claim.  The law in this case is 
dispositive; therefore, the veteran's claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994). 


ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

